                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS


JASON D. EMERY,                                                                 PLAINTIFF
ADC #510514

v.                                  1:19CV00111-JM-JTK

WILSON, et al.                                                                 DEFENDANTS

                                           ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. There have been no objections.     After a review of those

proposed findings and recommendations, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that Defendants Culclager, Rogers, Davis, Musselwhite,

and Ricketts are DISMISSED for failure to state a claim upon which relief may be granted.

       IT IS SO ORDERED this 30th day of December, 2019.



                                           _________________________________
                                           JAMES M. MOODY, JR.
                                           UNITED STATES DISTRICT JUDGE
